Citation Nr: 1013252	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-42 049A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) decision of 
August 11, 1997, that denied a claim of service connection 
for bilateral macular degeneration, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).

(The issues of entitlement to service connection for the 
cause of the Veteran's death and entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 will be addressed in a separate 
Board decision under a different docket number).


REPRESENTATION

Moving party represented by:  Oklahoma Department of 
Veterans Affairs



APPEARANCE AT ORAL ARGUMENT

Appellant and her daughter
ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945.  He died in March 2008.  The moving party is 
the Veteran's surviving spouse.

The moving party seeks revision or reversal of the August 
1997 Board decision to the extent it denied a claim of 
service connection for the Veteran's bilateral macular 
degeneration, claimed as a residual of treatment for service 
connected malaria.

The moving party and the Veteran's daughter appeared and 
provided testimony before the undersigned Veterans Law Judge 
(VLJ) in November 2009.  A transcript of the hearing has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 11, 1997 decision, the Board denied a claim 
of service connection for a bilateral macular degeneration 
on the basis that such disability, first shown many years 
after service, was not causally related to anti-malarial 
medication prescribed for service-connected malaria.

2.  The August 11, 1997 decision by the Board was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The Board did not commit CUE in it's August 11, 1997 
decision which denied service connection for bilateral 
macular degeneration claimed as a residual of treatment for 
service-connected malaria.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
the moving party's allegations of CUE.  The United States 
Court of Appeals for Veterans Claims (Court) has determined 
that CUE claims are not conventional appeals.  Rather, such 
claims are requests for revisions of previous decisions.  A 
claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

Analysis

The appellant ultimately seeks entitlement to DIC under 
38 U.S.C.A. § 1318 primarily on an argument that the 
Veteran's total disablement due to macular degeneration 
existed for a 10-year period prior to his death.  The 
Veteran was service-connected for macular degeneration, and 
assigned a 100 percent rating, effective June 20, 2003.

In essence, the appellant seeks to establish an earlier 
effective date of award for service connection for the 
Veteran's macular degeneration by collaterally attacking a 
prior Board decision which had denied a service connection 
claim.  In pertinent part, DIC benefits for a surviving 
spouse under 38 U.S.C.A. § 1318 are authorized in cases 
where a veteran's death was not service-connected, provided 
that the veteran was in receipt of or "entitled to receive" 
compensation at the rate of a 100 percent (total) rating due 
to service-connected disabilities for 10 or more years 
immediately preceding his or her death.  If successful on 
her CUE challenge, the appellant's claim under 38 U.S.C.A. 
§ 1318 could potentially be granted.

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise its prior decisions on the grounds of 
CUE.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules 
of Practice at 38 C.F.R. §§ 20.1400-1411.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions that fail 
to comply with these requirements shall be dismissed without 
prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2009); 
see also Disabled American Veterans v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  See 38 C.F.R. § 20.1403(a) (2009); see also Damrel 
v. Brown, 6 Vet. App. 242 (1994), citing Russell v. 
Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based 
on the record and the law that existed when that decision 
was made.  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 
C.F.R. § 20.1403(b) and (c) (2009); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill 
VA's duty to assist the veteran with the development of 
facts relevant to his or her claim; or (3) a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  CUE also does not encompass the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In this case, the moving party argues that the August 1997 
Board decision should have granted service connection for 
the Veteran's bilateral macular degeneration, claimed as a 
residual of medication taken for his service-connected 
malaria.  She states that, at the time of the 1997 decision, 
the Veteran had submitted literature and medical evidence 
supporting a nexus between his condition and Atabrine, an 
anti-malarial drug.  The Veteran's representative argued 
that the Board erred in not applying the benefit of the 
doubt standard and/or the provisions of 38 U.S.C.A. 
§ 1154(b) in favor of the Veteran.

The appellant has, by inference challenged, earlier RO 
decisions denying this claim, but such decisions are 
subsumed by the 1997 Board decision.  See 38 C.F.R. 
§ 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); 
Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. 
Gober, 10 Vet. App. 526, 528 (1997).  As such, the prior RO 
decisions cannot be challenged on a CUE basis.

At the outset, the Board notes the holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), which held that the Board 
must dismiss without prejudice a motion which fails to 
allege error of fact or law in a prior decision while a 
sufficiently pled claim should be denied on the merits.  The 
Board's rules of practice specifically state that an 
allegation regarding how the facts were weighed or evaluated 
in a prior Board decision cannot constitute CUE.  38 C.F.R. 
§ 20.1403(d).

The appellant has argued error of law and fact in the 
Board's August 1997 decision.  The Board cannot conclude 
whether the CUE claim has merit and/or is a valid claim 
absent a review of the merits.  Given the argument 
presented, the Board finds that the appellant has properly 
pleaded a CUE claim so that a decision on the merits is 
warranted.

At the time of the Board's August 1997 denial of service 
connection for bilateral macular degeneration, the evidence 
included service treatment records (STRs) which failed to 
show an eye condition or malaria.  In April 1976, A. F., 
M.D. examined the Veteran and found no eye abnormalities.  A 
1976 VA examination revealed no abnormalities of the eyes.  
The Veteran made no complaints of eye problems; nor were any 
pertinent diagnoses provided.

A letter from Dr. C.P.W., M.D., dated December 1990, stated 
that the Veteran suffered vision loss due to age-related 
macular degeneration.  Letters from Dr. L.L.L., M.D., dated 
February and April 1992, noted that the Veteran had 
prolonged exposure to Atabrine as prophylaxis and treatment 
for malaria and that such drug is known to cause "potential" 
retinal damage.  Dr. L.L.L. opined that while it was not 
possible to state definitively that the Atabrine caused the 
Veteran's eye problem, it was possible that Atabrine use 
either caused or contributed to retinal degeneration.  

Of record is an opinion from a VA optometrist, dated July 
1992, which addressed Chloroquine instead of Atabrine.  As 
noted in the 1997 Board decision, the Board gave this 
opinion no weight as it did not pertain to the correct 
medication.

The Veteran submitted a pharmaceutical company insert that 
explained the side-effects of the Atabrine.  The insert 
stated that patients "receiving" prolonged Atabrine therapy 
should be promptly instructed to report any visual 
disturbances and to periodically receive complete eye 
examinations.  Under adverse reactions, it was noted that 
visual side effects had been reported in patients taking 
Atabrine as long-term suppressive therapy for malaria.  
Retinopathy had been reported "rarely" in patients who had 
received relatively high doses of Atabrine for prolonged 
periods of treatment of certain chronic diseases.

The Veteran's Congressman, a practicing pharmacist, 
submitted a letter dated November 1992, which stated that 
Atabrine causes eye disabilities.  

A VA examination was conducted in April 1995 by an 
ophthalmologist.  The Veteran related a history of malaria 
and treatment with Atabrine for three or more years, and 
vision problems since the 1980s.  The diagnoses were 1) 
bilateral macular degeneration, etiology unknown; 2) right 
eye cataract; 3) right eye pseudophakia; and 4) bilateral 
legal blindness secondary to macular degeneration.  The 
examiner commented that the STRs contained no documentation 
of the Veteran's visual acuity at entrance or discharge, or 
any documentation of the type, dosage and length of malarial 
treatment.  The examiner stated that, although Atabrine can 
cause retinal damage, it is not the most common adverse 
reaction and was usually due to higher doses than those 
given for malaria prophylaxis.  The examiner commented that 
progressive deterioration of vision after cessation of 
treatment was not documented in reviewed toxicology 
treatises or references and that isolated macular 
degeneration in a single family member was not rare.  The VA 
examiner concluded that, without medical records, it was 
impossible to state whether the Veteran's vision loss was or 
was not related to Atabrine treatment.

The law extant in 1997 provided for service connection for 
injury or disease which was incurred or aggravated during 
active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
Service connection could also be established for disability 
that was proximately due to or the result of service-
connected disease or disability.  38 C.F.R. § 3.310.  

Based upon the above, the Board in August 1997 denied a 
claim of service connection for a bilateral macular 
degeneration on the basis that such disability, first shown 
many years after service, was not causally related to anti-
malarial medication prescribed for service-connected 
malaria.  

In so doing, the Board found that the most credible lay 
evidence indicated the onset of vision troubles began in the 
1980's.  On pages 13 and 14, the Board discussed at length 
the relative evidentiary value of the medical opinions from 
Dr. W., Dr. L., Dr. C., the April 1995 VA examiner and the 
package insert for Atabrine.  Overall, the Board found three 
pieces of evidence (the April 1995 VA examiner opinion, the 
diagnosis of Dr. W, and the medical literature itself) which 
provided evidence preponderating against the claim.  It was 
further noted that "the Board emphasizes that the evidence 
in this case is not so evenly balanced as to require 
application of the provisions of 38 U.S.C.A. § 5107(b)."  In 
other words, the Board found that the evidence against the 
claim outweighed the evidence in favor of the claim.

In short, the 1997 Board decision addressed all of the 
evidence of record at that time including the Veteran's 
statements, hearing transcripts, and private treatment 
records not discussed herein, and concluded that service 
connection for bilateral macular degeneration was not 
warranted.  The potential application of 38 U.S.C.A. 
§ 1154(b) was not raised to the Board, either directly or by 
inference.  After review of the entire analysis, and in 
particular the April 1995 VA examiner's opinion, it is found 
that the Board clearly had a plausible basis for its 
determinations of fact in August 1997.

Based upon the evidence of record at the time of the August 
1997 Board decision, the Board cannot conclude that its 
August 1997 decision was the product of CUE.  In this 
respect, the August 1997 decision applied the correct 
statutory and regulatory provisions then in effect to the 
correct and relevant facts.

The Board finds that the moving party's allegation of error 
in the August 1997 Board decision ultimately relates to how 
the Board weighed and evaluated the evidence that was before 
it.  A disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.

Based on the foregoing, the Board finds that the August 1997 
Board decision contains no error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would be manifestly different but for such error.  
Thus, the August 1997 Board decision was not clearly and 
unmistakably erroneous in denying service connection for 
bilateral macular degeneration.  The CUE motion is denied.




ORDER

The motion to revise or reverse the Board's August 1997 
decision on the basis of CUE is denied.




                       
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



